In a child support proceeding pursuant to Family Court Act article 4, the mother appeals from (1) an order of the Family Court, Suffolk County (Buetow, S.M.), dated August 10, 2005, which, after a hearing, granted her petition for an upward modification of child support only to the extent of awarding her the sum of $341 semi-monthly, and (2) an order of the same court (Blass, J.), dated November 14, 2005, which denied her objections to the order dated August 10, 2005.
Ordered that the appeal from the order dated August 10, 2005 is dismissed, without costs or disbursements, as that order was superseded by the order dated November 14, 2005; and it is further,
Ordered that the order dated November 14, 2005 is affirmed, with costs.
Contrary to the mother’s contention, the evidence did not establish that the father’s true income was higher than reported in his income tax returns. The Family Court providently exercised its discretion in not imputing to the father any income earned by his current spouse in calculating his child support obligations (see Gina P. v Stephen S., 33 AD3d 412, 414 [2006]; Matter of Weber v Coffey, 230 AD2d 865 [1996]; cf. Matter of Ladd v Suffolk County Dept. of Social Servs., 199 AD2d 393, 394 [1993]).
The mother’s remaining contentions are without merit. Miller, J.P., Crane, Ritter and Lifson, JJ., concur.